Citation Nr: 0726698	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-05 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973, including service in the Republic of Vietnam 
from March 2, 1971 to January 7, 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that no new and 
material evidence had been received to reopen the veteran's 
previously denied claim for entitlement to service connection 
for PTSD and denied the veteran's increased ratings claim for 
duodenal ulcer.  

Subsequently, in March 2004, the Board found that new and 
material evidence has been received and reopened the 
veteran's service connection claim for PTSD.  The service 
connection claim for PTSD and increased ratings claim for 
duodenal ulcer were remanded to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service. 

2.  The veteran's duodenal ulcer is manifested by no more 
than moderate symptoms consisting of stomach pain, acid 
reflux, nausea, and occasional vomiting, which occasionally 
causes him to lie down. 

3.  There is no evidence of moderately severe symptoms, to 
include impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for a 20 percent evaluation for chronic 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in May 2003 and 
March 2004, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection 
for PTSD and increased ratings for duodenal ulcer, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

In compliance with the Board's remand, the appellant was 
asked to identify any additional details relating to his 
claims.  In his response to the VA's April 2003 request, the 
appellant provided that he was treated at the VA Medical 
Center (VAMC) in Miami, Florida.  Requests made by the AOJ in 
August and November 2006 produced a negative response from 
the Miami VAMC.  In a December 2006 statement from the VAMC, 
it was noted that the veteran's records were unable to be 
located.  In April 2004, the AOJ sent a request to V. I. 
Tamayo, M.D., for the veteran's treatment records.  No 
response was received by the AOJ and a notice was sent to the 
veteran in November 2004 notifying him that it is ultimately 
his responsibility to obtain such records.  Further, the AOJ 
conducted a search of the morning reports of the veteran's 
battalion for casualties between June 1971 and July 1971.  A 
negative response was received in July 2004.  Then, the AOJ 
submitted a stressor verification request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) and received information regarding a Sergeant, who 
was deceased prior to the veteran's tour in Vietnam.  (The 
Board notes that this entity is now referred to as the United 
States Army and Joint Services Records Research Center 
(JSRRC).  In July 2005, the veteran was afforded VA PTSD and 
stomach examinations and the required etiology opinions were 
received.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims, which VA has not sought.  In April 2007, 
VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
March 2004 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2007 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection and 
increased ratings were granted on appeal.  In the present 
appeal, an increased rating is being granted for the 
veteran's service-connected duodenal ulcer.  When 
implementing the award, the RO will address any notice defect 
with respect to the effective date.  Significantly, the 
veteran retains the right to appeal any effective date 
assigned by the RO.

However, since service connection for PTSD is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination report, and lay 
statements -- is adequate for determining whether the 
criteria for service connection and increased ratings have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war and develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

A review of the veteran's claims file, shows that the 
available evidence establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  The claims file contains VA 
treatment records for psychological conditions between August 
2001 and January 2002.  In August 1999, the veteran was 
diagnosed with PTSD based on his reported history.  The 
veteran reported that, during his tour in Vietnam, his 
battalion was exposed to hostile fire.  He also reported 
seeing many dead bodies.  Specifically, he reported having 
witnessed a fellow solider, Sergeant [redacted] death.  

As noted earlier, a remaining element, credible supporting 
evidence that the veteran's reported in-service stressor(s) 
actually occurred, is required for service connection.  See 
Cohen, 10 Vet. App. at 142.  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and lay statements.  The veteran's service 
personnel records reflect that his military occupation 
specialty (MOS) was that of a construction foreman and show 
that he was stationed in the Republic of Vietnam from March 
1971 to January 1972.  The veteran received the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal.  He received no individual combat citations 
and was not a POW.  Further, his service medical records 
reveal no combat wounds.  Thus, the evidence of record does 
not establish that the appellant was engaged in combat in 
connection with his MOS.  The preponderance of the evidence 
is against the determination of combat status.  Therefore, 
the veteran's statements alone do not constitute conclusive 
evidence of the occurrence of an in-service stressor.  See 
Cohen, 10 Vet. App. at 145.  The Board therefore finds that, 
based on all the evidence, the appellant did not engage in 
combat during his tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the veteran contends that, while serving with the 
36th Engineer Battalion, Company D, he was generally exposed 
to enemy attacks.  In his October 1996 stressor statement, 
the veteran claimed that he was assigned in Vinh Tuey, Vinh 
Loun, and Chou Duc, Vietnam.  He also stated that he was 
assigned to PAC 2 Tug Boat from August to October 1971, where 
he witnessed many deaths and was under attack.  Specifically, 
he reported having witnessed the death of Sgt. [redacted].  
Lastly, he claimed to have been awarded the Presidential Unit 
Citation.  

In corroboration with the veteran's statements, his DA Form 
20 reflects that the veteran was assigned to the 36th 
Engineer Battalion, Company D, between March 1971 and January 
1972.  However, there is no evidence of the claimed 
Presidential Unit Citation.  In July 2001, a reply from the 
USASCRUR indicated that they were unable to document and 
confirm the veteran's reported stressors.  Copies of 
Operational Report-Lessons Learned (OR-LL) between April 30 
and October 31, 1971 are contained in the claims file.  The 
OR-LL reveals that the veteran's battalion did not 
participate in any combat operations between May and October 
1991.  The USASCRUR was unable to verify that the areas 
listed by the veteran to include Vinh Long came under enemy 
attack during his tour.  Although the veteran's 
representative supplied a copy of a listing from the Vietnam 
Memorial for a Sgt. [redacted], who died in a vehicle crash in 
June 1971, a confirmed response from CURR showed that Sgt. 
[redacted] died on June [redacted], 1970, while assigned to Company C, 
34th Engineer Battalion.  It appears that Sgt. [redacted] was 
deceased prior to the veteran's deployment to Vietnam.  
Likewise, a search of the Morning Report revealed no reports 
of the veteran's claimed incidents.  After carefully 
reviewing the claims file, the Board concludes that service 
records and other evidence do not corroborate the veteran's 
claimed stressors.  Thus, without credible supporting 
evidence that the in-service stressor occurred, the veteran's 
claim for service connection for PTSD must be denied.  
38 C.F.R. § 3.304(f) (2006).

The only evidence the veteran has submitted to support his 
claimed stressor is his own statements or those of his 
representatives.  This is not sufficient where combat service 
is not documented and he has not provided sufficient detail 
to permit the VA to verify his claimed stressor(s).  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  The duty to assist is 
"not a one way street," and the RO can only proceed so far 
without help from the appellant himself.  Warmhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Where the evidence fails to 
support any verifiable in-service stressor, service 
connection for PTSD must be denied.  The appellant's claim 
for service connection for PTSD therefore fails on the basis 
that the preponderance of the evidence is against the claim 
that he has PTSD due to a verified stressor from service.

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Ratings for Duodenal Ulcer

The veteran contends that an increased disability rating 
should be assigned for his duodenal ulcer to reflect more 
accurately the severity of his symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board notes that in rating a digestive disorder, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

Currently, the veteran's chronic duodenal ulcer is rated as 
10 percent disabling under Diagnostic Code 7305.  See 
38 C.F.R. § 4.114 (2006).  A maximum 60 percent rating is 
warranted for severe symptoms to include pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
heath.  A 40 percent rating is warranted for moderately 
severe symptoms, to include impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 20 percent rating is warranted with 
moderate symptoms, including recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  Lastly, 
a 10 percent rating is warranted for recurring symptoms once 
or twice yearly.  38 C.F.R. § 4.114, Diagnostic Codes 7399-
7305 (2006).

In support of his claim, the veteran underwent VA 
examinations in May 1999 and July 2005.  At the July 2005 
examination, the veteran reported intermittent abdominal 
pains that occur one to two times a month, at which time he 
would need to lie down.  He also reported vomiting about once 
every two months and experiencing acid reflux once or twice a 
month.  He denied having hematemesis, melena, and anemia.  
Upon examination, the veteran's abdomen was obese with 
tenderness in the right lower quadrant.  There was no 
guarding, rebound, ventral hernias, or abdominal bruits.  The 
veteran had gained 70 pounds in one year.  The Board notes 
that a letter submitted by H. B. Reinfeld, M.D., also in 
support of the veteran's claim, revealed that the veteran 
sought treatment for his ulcer in April and September 1997, 
February, May, and October 1998, February, April, and 
November 2000.  This letter supports the veteran's report of 
recurring symptoms.  Given the above medical evidence and 
resolving all reasonable doubt in favor of the veteran, the 
disability picture more nearly approximates the criteria 
required for moderate symptoms.  Thus, the Board finds that a 
20 percent rating is warranted under Diagnostic Code 7305 and 
no more.  

Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the digestive 
system.  Specifically, a higher rating is not available under 
Diagnostic Code 7305, since, the evidence does not establish 
that the veteran's digestive disorder is severe or moderately 
severe with pain only partially relieved by ulcer therapy, 
recurrent hematemesis or melena, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
service-connected duodenal ulcer.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's duodenal ulcer has solely 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's chronic duodenal ulcer 
warrants an increased rating of 20 percent under Diagnostic 
Code, 7305.  


ORDER

Service connection for PTSD is denied.

An increased rating of 20 percent for chronic duodenal ulcer 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


